J-S55014-19 & J-S55015-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN THE INTEREST OF: N.S., A                :   IN THE SUPERIOR COURT OF
    MINOR                                      :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: D.S., BIRTH FATHER              :
                                               :
                                               :
                                               :
                                               :   No. 714 WDA 2019

                  Appeal from the Order Entered April 25, 2019
      In the Court of Common Pleas of Allegheny County Orphans’ Court at
                        No(s): CP-02-AP-0000271-2018


    IN THE INTEREST OF: N.S., A                :   IN THE SUPERIOR COURT OF
    MINOR                                      :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: B.C., BIRTH MOTHER              :
                                               :
                                               :
                                               :
                                               :   No. 715 WDA 2019

                  Appeal from the Order Entered April 25, 2019
      In the Court of Common Pleas of Allegheny County Orphans' Court at
                        No(s): CP-02-AP-0000271-2018


BEFORE:      MURRAY, J., McLAUGHLIN, J., and COLINS, J.*

MEMORANDUM BY MURRAY, J.:                           FILED NOVEMBER 06, 2019

        D.S. (Father) and B.C. (Mother) (collectively, Parents) appeal from the

order involuntarily terminating their parental rights to their minor daughter,

N.S. (born April 2017) (Child), pursuant to 23 Pa.C.S.A. § 2511(a)(2), (5),

(8), and (b) of the Adoption Act. After careful review, we affirm.
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S55014-19 & J-S55015-19



     The trial court summarized the factual and procedural history of this

matter as follows:

           [Child] was first brought by her parents to Passavant
     Hospital [as an infant] for an auricular hematoma in her ear that
     needed to be drained. [Child] was released from Passavant after
     treatment that same day, []. Mother and Father brought [Child]
     back to Passavant two days later when the hematoma refilled, at
     which time Passavant then sent Mother, Father, and [Child] to
     Children’s Hospital for further examination and treatment.

           Upon assessment and admission at Children’s Hospital,
     [Child] was seen by Child Advocacy Center physicians and
     received a skeletal survey, which documented 24 rib fractures in
     various stages of healing. Dr. Jennifer Wolford, an expert from
     the Child Advocacy Center at Children’s Hospital who treated
     [Child], stated that [Child] had the following injuries: a very large
     hematoma in her ear, a torn frenulum, seven healing fractures on
     the front of the right ribs, five fractures on the back right ribs, six
     fractures on the front of the left ribs, and six fractures on the back
     of the left ribs, and healing fractures on the left tibia and fibula.
     Dr. Wolford testified that while parents may have initially
     suggested this was the result of a bone disease, or disorder, the
     parents never followed through with obtaining any additional
     testing for any bone diseases or disorder. Furthermore, all of the
     testing and examination done by the Child Advocacy Center on
     [Child] failed to provide any evidence that she may have suffered
     from a bone disease or disorder.

           Dr. Wolford testified that [Child] could not have inflicted
     these injuries upon herself because a baby at her age cannot
     physically generate the force necessary to tear her mouth, create
     a large ear hematoma, or break as many ribs as she presented
     with. Dr. Wolford stated that there is not a single medical disease
     today that would produce all of these injuries without trauma
     being involved. Dr. Wolford testified that for such significant
     trauma to exist in an 8-week old baby would have to be a direct
     result from physical abuse. Dr. Wolford also testified that [Child]
     was underweight at the time of the Child Advocacy Center’s
     evaluation, and that this could be due in part to the fact that by
     having so many rib fractures it would be uncomfortable to eat, or
     because all of her calories that she was taking in w[ere] going


                                      -2-
J-S55014-19 & J-S55015-19


       towards trying to lay down new bone growth. Finally, Dr. Wolford
       noted at that time in her evaluation that if [Child] were to be
       returned to this violent environment that she would be at risk for
       continued injury and even death.

             As a result of the above discussed injuries and assessments,
       [Child] came to the attention of CYF on May 31, 2017, who then
       started their investigation. [Child] remained in the care of
       Children’s Hospital until June 1, 2017.          CYF obtained an
       Emergency Custody Authorization (“ECA”) on June 1, 2017 and
       [Child] was discharged to her maternal grandparents because of
       the severity of [Child]’s injuries, and because after an interview
       with her parents, neither parent could provide CYF with any clear
       evidence as to how she obtained her injuries.

              [Child] remained in the care of her maternal grandparents
       until June 23, 2017. CYF moved [Child] due to allegations of
       domestic violence between the maternal grandparents, as well as
       allegations that maternal grandparents were allowing Mother in
       the home for unscheduled visits. [Child] was placed in a Presley
       Ridge foster home. [Child] was adjudicated dependent pursuant
       to 42 Pa. C.S. § 6302(1) on or about July 21, 2017, at which time
       the parents stipulated to what the medical testimony would be but
       not that they caused the injuries, and this [c]ourt ordered [Child]
       to remain in the Presley Ridge foster home, where she resides to
       this day.

Trial Court Opinion, 6/20/19, at 4-6 (citations to the record omitted).

       On December 31, 2018, CYF filed a petition to involuntarily terminate

the parental rights of Mother and Father to Child.      The court conducted a

hearing on the petition on April 8, 2019.1 At the hearing, CYF presented the

testimony of Detective Daniel Honan of the City of Pittsburgh Bureau of Police,

who investigated the injuries to Child; Gerald Paris, Jr., Father’s juvenile

probation officer; Dr. Jennifer Wolford, a doctor at Children’s Hospital of

____________________________________________


1 By order dated February 25, 2019, the court appointed KidsVoice as counsel
for Child.

                                           -3-
J-S55014-19 & J-S55015-19



Pittsburgh, who treated Child; Officer Sean Stafiej of the Ross Township Police

Department, who investigated an incident of domestic violence between

Mother and Father; Terry O’Hara, Ph.D., who conducted psychological

evaluations of Mother and Father; Kelly Hindman, Father’s visitation coach;

and Wendy Lyons and Samantha Holtz, CYF caseworkers. Parents testified on

their own behalf. On April 25, 2019, the court entered an order involuntarily

terminating Parents’ parental rights to Child. Parents filed timely notices of

appeal and concise statements of errors complained of on appeal.2

        On appeal, Parents raise the following issues for our review:

        1.     Did the trial court abuse its discretion and/or err as a
        matter of law in granting the petition to involuntarily terminate
        [Parents’] parental rights pursuant to 23 Pa.C.S. § 2511(a)(2),
        (5), and (8)?

        2.    Did the trial court abuse its discretion and/or err as a matter
        of law in concluding that CYF met its burden of proving by clear
        and convincing evidence that termination of [Parents’] parental
        rights would best serve the needs and welfare of the child
        pursuant to 23 Pa.C.S. § 2511(b)?

     Mother’s Brief at 6.3

        We review these claims mindful of our well-settled standard of review:

        The standard of review in termination of parental rights cases
        requires appellate courts to accept the findings of fact and
        credibility determinations of the trial court if they are supported
        by the record. If the factual findings are supported, appellate
____________________________________________


2   We address Mother’s and Father’s appeals together for ease of disposition.

3 The only meaningful difference between Father’s issues and Mother’s issues
is that Father separated his challenge to the court’s findings under Section
2511(a) into two issues. See Father’s brief at 6-7.

                                           -4-
J-S55014-19 & J-S55015-19


      courts review to determine if the trial court made an error of law
      or abused its discretion. A decision may be reversed for an abuse
      of   discretion    only   upon     demonstration      of    manifest
      unreasonableness, partiality, prejudice, bias, or ill-will. The trial
      court’s decision, however, should not be reversed merely because
      the record would support a different result. We have previously
      emphasized our deference to trial courts that often have first-hand
      observations of the parties spanning multiple hearings.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citations and quotation marks

omitted).

      Termination of parental rights is governed by Section 2511 of the

Adoption Act, 23 Pa.C.S.A. § 2101-2938, which requires a bifurcated analysis:

      Initially, the focus is on the conduct of the parent. The party
      seeking termination must prove by clear and convincing evidence
      that the parent’s conduct satisfies the statutory grounds for
      termination delineated in Section 2511(a). Only if the court
      determines that the parent’s conduct warrants termination of his
      or her parental rights does the court engage in the second part of
      the analysis pursuant to Section 2511(b): determination of the
      needs and welfare of the child under the standard of best interests
      of the child. One major aspect of the needs and welfare analysis
      concerns the nature and status of the emotional bond between
      parent and child, with close attention paid to the effect on the child
      of permanently severing any such bond.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted).

      In this case, the trial court terminated Parents’ parental rights pursuant

to 23 Pa.C.S.A. § 2511(a)(2), (5), and (8), as well as (b). This Court may

affirm the trial court’s decision regarding the termination of parental rights

with regard to any one subsection of Section 2511(a), as well as

Section 2511(b). See In re B.L.W., 843 A.2d 380, 384 (Pa. Super. 2004)

(en banc).   We focus our analysis on Section 2511(a)(2) and (b), which

provides as follows:

                                      -5-
J-S55014-19 & J-S55015-19



     § 2511. Grounds for involuntary termination

     (a) General rule.--The rights of a parent in regard to a child may
     be terminated after a petition filed on any of the following
     grounds:

                                     ***

          (2) The repeated and continued incapacity, abuse, neglect
         or refusal of the parent has caused the child to be without
         essential parental care, control or subsistence necessary
         for his physical or mental well-being and the conditions and
         causes of the incapacity, abuse, neglect or refusal cannot
         or will not be remedied by the parent.

                                     ***

     (b) Other considerations.--The court in terminating the rights
     of a parent shall give primary consideration to the developmental,
     physical and emotional needs and welfare of the child. The rights
     of a parent shall not be terminated solely on the basis of
     environmental factors such as inadequate housing, furnishings,
     income, clothing and medical care if found to be beyond the
     control of the parent. With respect to any petition filed pursuant
     to subsection (a)(1), (6) or (8), the court shall not consider any
     efforts by the parent to remedy the conditions described therein
     which are first initiated subsequent to the giving of notice of the
     filing of the petition.

23 Pa.C.S.A. § 2511(a)(2) and (b).

     We first consider whether the trial court abused its discretion by

terminating Parents’ parental rights pursuant to Section 2511(a)(2).

     . . . . In order to terminate parental rights pursuant to 23 Pa.C.S.A.
     § 2511(a)(2), the following three elements must be met: (1)
     repeated and continued incapacity, abuse, neglect or refusal; (2)
     such incapacity, abuse, neglect or refusal has caused the child to
     be without essential parental care, control or subsistence
     necessary for his physical or mental well-being; and (3) the
     causes of the incapacity, abuse, neglect or refusal cannot or will
     not be remedied.

                                     -6-
J-S55014-19 & J-S55015-19



In re Adoption of M.E.P., 825 A.2d 1266, 1272 (Pa. Super. 2003) (citation

omitted). “The grounds for termination due to parental incapacity that cannot

be remedied are not limited to affirmative misconduct. To the contrary, those

grounds may include acts of refusal as well as incapacity to perform parental

duties.”     In re A.L.D., 797 A.2d 326, 337 (Pa. Super. 2002) (citations

omitted).

         Mother argues that the trial court erred in its analysis of Section

2511(a)(2) because she “had positive reports from several service providers,

the court’s psychological expert, and even the CYF caseworker[,] but was still

seen as a risk because Mother would not offer a plausible explanation for the

injuries to [Child].” Mother’s Brief at 19-20. Mother claims that she does not

know how Child was injured, and “therefore will never be able to provide a

plausible explanation of how [Child] was injured.” Id. Mother contends that

because she met all of her goals, it was inappropriate for the court to require

“Mother to provide this ‘last piece’. . . because it placed Mother in the

impossible position of requiring her to state that which she did not know.” Id.

at 21.

         Similarly, Father argues that he met the goals established by CYF, and

termination of his parental rights was improper.      Father’s Brief at 15-16.

Father emphasizes that he attended Child’s medical appointments; completed

a parenting and visitation program; complied with the terms of his probation;

and attended visits. Id. at 15-18. Father asserts that the CYF caseworker

testified that he met all of the court-ordered goals, and he highlights

                                      -7-
J-S55014-19 & J-S55015-19



testimony that he improved his parenting skills and did well with Child. Id.

at 16-18. Further, Father points to testimony from his probation officer that

Father has matured and progressed.         Id. at 18-19.   Accordingly, Father

contends there was insufficient evidence that “repeated and continued

incap[a]city, abuse, neglect or refusal exists.” Id. at 21. Father faults the

court for focusing on Parents’ failure to attain maturity and acknowledge their

role in failing to protect Child. Id. at 23-24. Father argues that the testimony

showed he had matured, and that he acknowledged Child was abused and

that he had a role in failing to protect her. Id. Ultimately, Father concludes

that the court erred because he met his goals, attained increased maturity,

and recognized Child’s abuse. Id. at 24.

      With respect to Section 2511(a), the trial court recounted the testimony

presented at the hearing that showed, by and large, that Parents were

meeting the goals established by CYF. See Trial Court Opinion, 6/20/19, at

10-12.   However, the court concluded that termination was appropriate,

reasoning at length:

            Here, both Mother and Father have regrettably not remedied
      the primary condition that led to [Child]’s removal. This [c]ourt
      finds it unsettling that Mother and Father appear not to have
      grasped the magnitude of the injuries that brought [Child] to
      Children’s Hospital [as an infant], nor have they ever been able to
      provide any plausible explanation or insight into how these injuries
      were sustained while in their parental care.           This [c]ourt
      acknowledges and commends the parents for making progress on
      other goals; however, there was no competent evidence or
      testimony presented that Mother and/or Father have made the
      acknowledgement and recognition necessary to ensure [Child]’s
      long-term safety.


                                     -8-
J-S55014-19 & J-S55015-19



            To be clear, this [c]ourt was not asking that Mother or
     Father admit criminal liability or take responsibility for something
     that they did not actively do. Moreover, the fact that Mother
     entered a no-contest on her Endangering the Welfare of a Child
     charge and that Father entered an admission on his delinquency
     Endangering the Welfare of a Child charge did not resolve the
     issue of recognition or acknowledgement that was needed to
     ensure safety, as noted by the expert witnesses. Dr. Wolford
     commented in her testimony that, “I think it’s fair to say that we
     all acknowledge that pleading guilty to different charges in no way
     is a way to assume there is acknowledgement.”

            This [c]ourt was transparent throughout the pendency of
     the case, as reflected in permanency review orders, that
     remedying this primary condition that led to removal would
     require some evidence that parents had attained the maturity,
     insight and/or ability to acknowledge their role in failing to protect
     [Child] from this level of violence and some plausible explanation
     for these serious injuries. See CYF Exhibit 5, [Permanency Review
     Order (P.R.O.)] dated October 19, 2017 (“Parents believe [C]hild
     suffers from brittle bone disease which they are making as the
     excuse for over 20 rib fractures but even if this were true it would
     not account for the left ear hematoma. The court has grave
     concerns for this child’s safety and the lack of parental insight as
     to what brought this child to the court’s attention.”); see also
     P.R.O. dated February 2, 2018 (“This case remains concerning to
     the court.     While the parents are compliant with attending
     treatment the court is not convinced that they have gained any
     insight.”); see also P.R.O. dated May 2, 2018 (“This case remains
     concerning to the court. While the parents are compliant with
     attending treatment the court is not convinced they have gained
     any insight.”); see also P.R.O. dated September 26, 2018 (“This
     court does not believe either parent when they indicate they do
     not know what happened. This is a huge concern for [Child’s]
     safety.”); see also P.R.O. dated December 19, 2018 (“Mother
     testified today that she does not know what happened. This court
     does not believe either parent when they indicate that they do not
     know what happened.”).

           Furthermore, this [c]ourt takes note that at the time of the
     termination proceeding Mother was 21 years old and Father was
     19 years old. In the nearly twenty-three months that [Child] had
     been in foster care, only Mother had progressed to the point of

                                     -9-
J-S55014-19 & J-S55015-19


      receiving unsupervised day visits and Father still had supervised
      visitation. Our Superior Court has noted that “a child’s life cannot
      be held in abeyance while a parent attempts to attain the maturity
      necessary to assume parenting responsibilities. The court cannot
      and will not subordinate indefinitely a child’s need for permanence
      and stability to a parent’s claim of progress and hope for the
      future.” In the Adoption of R.J.S., 901 A.2d 502, 513 (Pa.
      Super. 2006). The totality of the record clearly demonstrated that
      the parents’ current lack of acknowledgement and/or insight of
      the role that they played, be it actively or passively, had not been
      remedied at the time of the termination proceeding and this
      [c]ourt lacked any confidence that either parent would quickly
      progress towards such remedy.

Trial Court Opinion, 6/20/19, at 16-18 (some citations to the record omitted).

      Our review of the record supports the trial court’s conclusion.        Dr.

Wolford, an attending physician in the Division of Child Advocacy at Children’s

Hospital of Pittsburgh (CHP), testified regarding Child’s injuries and care.

N.T., 4/8/19, at 40-41. Dr. Wolford testified that Parents brought Child to

CHP when she was eight weeks old. Id. at 45-46. Child had a large hematoma

on her ear, a bruise on her face, a torn frenulum, 24 broken ribs, and healing

fractures of the left tibia and fibula. Id. at 43-44, 75. Dr. Wolford opined

that Child could not have caused the injuries herself. Id. at 44. Further,

because Child’s injuries consisted of tissue injuries and bone injuries, Dr.

Wolford did not believe a single disease would account for both types of

injuries. Id. at 46. Instead, Dr. Wolford opined that the injuries were the

result of physical abuse. Id. Additionally, Dr. Wolford believed that Child was

likely abused on more than one occasion, and if Child were to return to the




                                     - 10 -
J-S55014-19 & J-S55015-19


violent environment, she was at risk for continued injury and even death. Id.

at 48-50.

      Dr. Wolford spoke with Parents regarding her belief that Child suffered

abuse, but Parents were more interested in testing for bone diseases and

discussing various bone diseases. Id. at 69-70. Further, the medical records

described a “flat affect” for Parents, and neither parent interacted with Child

or looked at her. Id. at 76-77. Mother had no emotion when shown Child’s

x-rays, and when told that someone hurt Child, Mother showed no emotion

and had no questions. Id.

      Dr. Wolford further observed that Child was small and had not been

gaining weight, but once she was removed from Parents’ care, Child started

to heal and gain weight. Id. at 46-47. Dr. Wolford emphasized that Child’s

low weight was successfully treated by placing her in a safe environment. Id.

Although Parents suggested a bone disease may have caused the fractures,

Dr. Wolford rejected the suggestion, noting that Child had tissue injuries that

were not bone related, the fractures healed normally, and Child did not have

any new fractures after she was placed out of her family’s care. Id. at 53-57.

Similarly, Dr. Wolford opined that Child’s broken bones did not arise from

Child’s birth. Id. at 68-69.

      Dr. Wolford summarized her concern:

      [I]f you don’t make changes, this child is going to end up in my
      ICU with an abusive head trauma and die[,] or there’s the risk for
      that, I should say.


                                    - 11 -
J-S55014-19 & J-S55015-19


      And so while that is -- somebody could say that that is an estimate
      or a guess. The truth is that research shows us that is a risk, and
      I make that statement so that we can understand the gravity of
      the danger that this eight-week old, who has 24 rib fractures, a
      torn mouth and a torn ear is living in.

                                      ***

      So if we don’t make intervention, if there isn’t rehabilitation to
      develop coping skills, if there isn’t an acknowledgement, an
      awareness that there’s been violence, then we’ve done nothing to
      change this child’s environment and thereby she remains at all of
      that risk.

      So I am one piece of a multi-moving part system, but part of the
      reason that my dialogue with the family and the part that I tried
      to do to ensure [Child]’s safety is to make sure there’s absolute
      clarity that this child has been the victim of abuse, that she has
      been -- that this eight-week old enduring 24 rib fractures and
      multiple skin and face injuries was the victim of abuse on more
      than one occasion, and if the adults in her life cannot acknowledge
      that and be willing to work towards safety to ensure that she
      doesn’t end up injured again, then we -- then as a pediatrician, I
      will tell you I have a difficult time sleeping because I haven’t done
      my job to make sure that there is an acknowledgement that we
      have to do better for this kid.

Id. at 50-52.

      Dr. Wolford rejected the notion that Parents’ pleading guilty amounted

to an acceptance of responsibility, noting, “I think it’s fair to say that we all

acknowledge that pleading guilty to different charges in no way is a way to

assume that there is acknowledgment . . . .” Id. at 58.

      Detective Daniel Honan testified regarding his investigation of Child’s

injuries. His investigation revealed that Child’s ear injury was caused within

24 hours of Parents’ bringing Child to the hospital, and that Parents were the

only caregivers during that time period. Id. at 13-14. Further, he determined

that Parents cared for Child for all but 11 hours of her life. Id. Mother had

                                     - 12 -
J-S55014-19 & J-S55015-19


no explanation for the injuries, speculating they may have been caused by a

bone disease or Child tugging at or sleeping on her ear. Id. Father claimed

the injuries were the result of a metabolic bone disease. Id. The detective

described Mother’s reaction as “flat” and emotionless, while Father’s reaction

was more animated, although both parents questioned the validity of what the

doctors reported. Id. at 16. The detective noted that Child suffered no new

injuries after she came into care. Id. at 17. Further, Father ultimately pled

guilty to endangering the welfare of children and Mother pled no-contest. Id.

at 13.

         Samantha Holtz, a CYF caseworker, testified that CYF received a Child

Protective Services (CPS) report regarding Child’s injuries, and then

interviewed Parents, who had no explanation for the injuries.       Id. at 168.

Parents only identified themselves, the maternal grandparents, and Father’s

stepfather as caregivers for Child. Id. Child was discharged from the hospital

to   her    maternal     grandparents   pursuant   to   an   emergency   custody

authorization.     Id.     However, Child was removed from the maternal

grandparents on June 23, 2017, because of allegations of domestic violence

between the maternal grandparents, the maternal grandparents allowed

Mother to visit Child, and CYF determined that Child spent more time with the

maternal grandparents prior to her injuries than originally indicated. Id. at

169. Accordingly, in June 2017, CYS moved Child to her current foster home.

Id. On July 21, 2017, Child was adjudicated dependent. Id. at 190.


                                        - 13 -
J-S55014-19 & J-S55015-19


      Mother’s goals were to resolve her criminal matter, complete and attend

parenting and non-offender classes, comply with CYF and service providers,

and attend a program addressing domestic violence. Id. at 173-74. Father’s

goals were to resolve his criminal matter, obtain his GED, comply with CYF

and his probation, attend parenting and domestic violence programs, and

attend visits. Id. at 181. Ms. Holtz confirmed that the goals were established

to fully address Parents’ incapacity. Id. at 174, 199.

      Ms. Holtz testified that Mother’s participation and cooperation was

substantial, and that Mother did what was asked. Id. at 173-79.      Further,

Mother attended Child’s medical appointments and interacted well with Child’s

foster parents. Id. at 180. Mother visited Child three times per week. Id. at

179. Ms. Holtz acknowledged that there was never a specific goal to explain

how the injuries to Child occurred. Id. at 208.

      With respect to Father, Ms. Holtz described his compliance and progress

as minimal to moderate. Id. at 181. Ms. Holtz expressed concerns about

Father’s parenting because he was slowly learning, and although he made

progress, there was no explanation for Child’s injuries. Id. at 182. However,

Ms. Holtz agreed that Father was generally compliant with his goals, except

for the time-period when Father moved to Florida between August 2018 and

October 2018. Id. at 183-84, 190-196. Ms. Holtz further testified that Father

attended the majority of Child’s medical appointments and Father’s parenting

improved. Id. at 194.


                                    - 14 -
J-S55014-19 & J-S55015-19


       Ms. Holtz testified that although Parents were compliant and making

progress, CYF sought to terminate their parental rights because neither

offered a satisfactory explanation for Child’s injuries.    Id. at 188-89, 196.

Without a plausible explanation for how Child was injured, CYF could not

ensure Child’s safety in Parents’ care. Id. at 172. Further, Ms. Holtz testified

that there were no additional services CYF could provide to remedy the

condition. Id. at 188.

       Father testified that he was meeting the goals established by CYF. Id.

at 213-16. Further, Father obtained employment and was working toward his

GED. Id. at 216-17. With respect to Child’s injuries, Father testified, “I don’t

exactly know how it happened[,] but something definitely happened.” Id. at

213.

       Father’s service providers confirmed his progress.      Kelly Hindman, a

Holy Family visit coach for Father, testified that Father did well, followed

instructions and suggestions, cooked meals, and engaged with Child. Id. at

149-51. Father’s schedule prevented him from attending visit coaching at the

time of the hearing, but Father was able to meet his goals at visitations. Id.

at 151-52. Gerald Paris, Jr., Father’s probation officer, similarly testified that

Father made progress with respect to his probation, abstained from drugs and

alcohol, took 17 negative drug tests, completed aggression replacement

therapy, obtained employment, and worked toward his GED. Id. at 26-27.




                                     - 15 -
J-S55014-19 & J-S55015-19


      Mother also offered testimony asserting that she believed Child’s leg

fractures occurred during birth. Id. at 230. However, Mother testified that

she no longer believed the other injuries were genetic, stating, “I understand

after everyone said it’s something, something -- someone physically hurt her.”

Id. at 251. However, she still had no explanation. Id. at 252. With respect

to her no-contest plea, she explained, “I wasn’t trying to take to deal with

[sic] because I wasn’t trying to plead any type of guilty, whatever, but it was

either that or I pled to a Felony 3 charge, and he said the worst I could -- the

easiest I could get with that was years in jail and I wouldn’t want to go to jail

and miss out on my kid’s life.” Id. at 249-50. Mother contended that she had

matured and gained insight, and that she did everything that was asked of

her. Id. at 239-41, 248-49.

      Terry O’Hara, Ph.D., testified regarding psychological evaluations he

conducted in April 2018, and March and April 2019. Id. at 91-92. During the

evaluations, neither parent stated that they knew what happened to Child, nor

did they have an explanation for Child’s injuries. Id. at 105. Father initially

questioned whether Child was actually abused, but during the most recent

evaluation, acknowledged, “something did happen.”        Id.   However, Father

claimed he had no idea what happened, while minimizing the time he spent

with Child, despite Mother’s assertion Father was present half of the time. Id.

      Dr. O’Hara noted that Child did well in Mother’s care and Mother made

progress. Id. at 110, 124-25. Dr. O’Hara also observed that Child did well in


                                     - 16 -
J-S55014-19 & J-S55015-19


Father’s care, and that Father’s parenting skills improved.      Id. at 120-21.

While Dr. O’Hara believed that Child would benefit from having more time with

Mother, he expressed reservations because Child sustained life-threatening

injuries while in Parents’ care and there was no explanation for the injuries.

Id. at 110. Further, Dr. O’Hara expressed concern regarding Father’s risk

factors for violence and believed Father’s visits with Child should be

supervised. Id. at 107-09.

       Dr. O’Hara testified that Parents needed to acknowledge the severity of

the injuries to Child. Id. at 110-11. While both parents acknowledged Child’s

injuries, neither recognized that the injuries were extensive and substantial.

Id. at 111.      This was particularly concerning because Parents failed to

acknowledge that Child was at risk of death from her injuries. Id. Moreover,

because Parents could not explain the injuries to Child, there could be no

accountability,4 and thus, no ability to sufficiently address the issues that led

to Child’s injuries. Id. at 96-97. Dr. O’Hara considered Parents’ insight and

judgment to be very poor. Id. at 98. Dr. O’Hara summarized his opinion as

follows:

       I think I testified to this earlier. If there’s no accountability to
       [Child’s] injuries, which were very significant and extensive and a
       physician has indicated that she’s at risk of death if she were to
       return to the environments where she sustained these injuries, if
____________________________________________


4Dr. O’Hara acknowledged that both parents pled guilty to criminal charges,
observing that “reflects a partial responsibility, but in no way any sort of
comprehensive responsibility for what happened to [Child].” N.T., 4/8/19, at
97.

                                          - 17 -
J-S55014-19 & J-S55015-19


      there’s been no accountability to this, there’s no way to address
      the underlying issues, which would have constituted or
      contributed to [Child’s] injury.

Id. at 104-05.

      Upon review, the record substantiates the trial court’s conclusion that

Parents’ repeated and continued incapacity, abuse, neglect, or refusal has

caused Child to be without essential parental control or subsistence necessary

for her physical and mental well-being. See In re Adoption of M.E.P., 825
A.2d at 1272.    As this Court has stated, “a child’s life cannot be held in

abeyance while a parent attempts to attain the maturity necessary to assume

parenting responsibilities.     The court cannot and will not subordinate

indefinitely a child’s need for permanence and stability to a parent’s claims of

progress and hope for the future.” In re Adoption of R.J.S., 901 A.2d 502,

513 (Pa. Super. 2006).        Here, Parents cannot or will not remedy their

incapacity as it pertains to the gravity of Child’s injuries. As noted above, in

order to affirm a termination of parental rights, we need only agree with the

trial court as to any one subsection of Section 2511(a) before assessing the

determination under Section 2511(b), and we therefore need not address any

further subsections of Section 2511(a). In re B.L.W., 843 A.2d at 384.

      Next, we consider whether Child’s needs and welfare will be met by

termination pursuant to Section 2511(b). See Z.P., 994 A.2d at 1121. “In

this context, the court must take into account whether a bond exists between

child and parent, and whether termination would destroy an existing,

necessary and beneficial relationship.” Id. The court is not required to use

                                     - 18 -
J-S55014-19 & J-S55015-19


expert testimony, and social workers and caseworkers may offer evaluations

as well. Id. Ultimately, the concern is the needs and welfare of a child. Id.

      We have stated:

      Before granting a petition to terminate parental rights, it is
      imperative that a trial court carefully consider the intangible
      dimension of the needs and welfare of a child—the love, comfort,
      security, and closeness—entailed in a parent-child relationship, as
      well as the tangible dimension. Continuity of the relationships is
      also important to a child, for whom severance of close parental
      ties is usually extremely painful. The trial court, in considering
      what situation would best serve the child’s needs and welfare,
      must examine the status of the natural parental bond to consider
      whether terminating the natural parents’ rights would destroy
      something in existence that is necessary and beneficial.

Z.P., 994 A.2d at 1121 (quoting In re C.S., 761 A.2d 1197, 1202 (Pa. Super.

2000)). The trial court may equally emphasize the safety needs of the child

and may consider intangibles, such as the love, comfort, security, and stability

the child might have with the foster parent. See In re N.A.M., 33 A.3d 95,

103 (Pa. Super. 2011). “[A] parent’s basic constitutional right to the custody

and rearing of . . . her child is converted, upon the failure to fulfill . . . her

parental duties, to the child’s right to have proper parenting and fulfillment of

[the child’s] potential in a permanent, healthy, safe environment.”         In re

B.,N.M., 856 A.2d 847, 856 (Pa. Super. 2004) (internal citations omitted). A

parent’s abuse and neglect are likewise relevant to this analysis:

      [C]oncluding a child has a beneficial bond with a parent simply
      because the child harbors affection for the parent is not only
      dangerous, it is logically unsound. If a child’s feelings were the
      dispositive factor in the bonding analysis, the analysis would be
      reduced to an exercise in semantics as it is the rare child who,
      after being subject to neglect and abuse, is able to sift through

                                      - 19 -
J-S55014-19 & J-S55015-19


      the emotional wreckage and completely disavow a parent . . . Nor
      are we of the opinion that the biological connection between [the
      parent] and the children is sufficient in of itself, or when
      considered in connection with a child’s feeling toward a parent, to
      establish a de facto beneficial bond exists. The psychological
      aspect of parenthood is more important in terms of the
      development of the child and [his or her] mental and emotional
      health than the coincidence of biological or natural parenthood.

In re K.K.R.-S., 958 A.2d 529, 535 (Pa. Super. 2008) (internal citations and

quotation marks omitted). We have stated, “a parent’s basic constitutional

right to the custody and rearing of . . . her child is converted, upon the failure

to fulfill . . . her parental duties, to the child’s right to have proper parenting

and fulfillment of [the child’s] potential in a permanent, healthy, safe

environment.” In re B.,N.M., 856 A.2d at 856 (internal citations omitted).

      With respect to Section 2511(b), Father contends that the testimony

established that there would be “some psychological detriment” to Child if her

bond with Parents were severed, and that Child interacted well with Father.

Father’s Brief at 27-28.     Father faults the trial court for focusing on Dr.

O’Hara’s testimony that although Child would suffer “some psychological

detriment” if Father’s parental rights were terminated, Child’s relationship with

her foster parents would mitigate the loss of the relationship with Father. Id.

at 28. Father contends that the court’s reasoning improperly elevates Child’s

relationship with her foster parents to a basis for terminating Father’s parental

rights. Id. Father argues that the fact Child may be better off with her foster

parents is an insufficient reason to terminate his parental rights. Id. at 29-

31. Father also contends “[t]here are many less penal options which would

                                      - 20 -
J-S55014-19 & J-S55015-19


permit the child to maintain her bond with the foster parents as well as her

bond with her father.” Id. at 29. Father analogizes this case to a custody

case, contending “the parent with the stronger bond may be awarded primary

custody[,]” but the noncustodial parent would still be permitted to see “his/her

child again. . . .” Id.

      Similarly, Mother contends that the trial court erred in terminating her

parental rights pursuant to Section 2511(b) because Mother and Child share

a bond, and the termination of Mother’s parental rights would be detrimental

to Child. Mother’s Brief at 22-23. Mother highlights testimony from Dr. O’Hara

that Child would benefit from spending more time with Mother. Id. at 23.

Mother also argues that Child should be protected from the psychological

detriment of losing Mother by restoring Mother’s parental rights. Id.

      In concluding that termination of Parents’ parental rights was in Child’s

best interest, the trial court noted testimony from the CYF caseworkers that

Child is happy and well cared for in her foster parents’ home, and that there

is a bond between Child and her foster parents. Trial Court Opinion, 6/20/19,

at 20.   The court further observed that while Dr. O’Hara noted positive

interactions between Child and Mother and Father, he also testified that

Parents continued to show poor insight and judgment. Id. at 21. The court

referenced Dr. O’Hara’s testimony that there would be a detriment to Child if

Parents’ rights were terminated, but that the relationship Child shares with




                                     - 21 -
J-S55014-19 & J-S55015-19


her foster parents would mitigate any harm to Child. Id. Ultimately, the court

concluded:

      [T]he Court was within its discretion when it determined that
      severing [Child]’s bond with Mother or Father would not cause
      extreme emotional consequences for the child, and any negative
      consequences would be mitigated by the strong, healthy and
      secure bond that [Child] had established with the foster parents
      that she had resided with most of her entire life. Therefore, the
      evidence established that termination will be able to provide
      [Child] with much needed stability and permanence at her young
      age and this [c]ourt concludes that the developmental, physical
      and emotional needs and welfare of Child would be best served by
      terminating Mother’s and Father’s parental rights.

Id. at 21-22.

      Our review of the record supports the trial court’s conclusion.     For

example, Wendy Lyons, a CYF caseworker, testified to visiting Child in the

foster home, and observing Child to be very comfortable and secure there.

N.T., 4/8/19, at 161. Ms. Lyons testified that Child interacts well with her

foster parents and their biological children, and has a strong attachment to

them. Id. at 161-62. Ms. Holtz observed that Child is bonded with her foster

parents and their children, and is happy in their home. Id. at 187. Further,

Child’s foster parents are a pre-adoptive resource. Id. Although Ms. Holtz

expressed concern about the impact to Child of terminating Parents’ parental

rights, she explained that CYF requested termination to assure Child’s safety.

Id. at 189.

      Mother testified that she had no concerns regarding the care the foster

parents provide Child, and recognized Child has a good relationship with her



                                    - 22 -
J-S55014-19 & J-S55015-19


foster family.   Id. at 243-44.    However, Mother also testified to having

successful unsupervised visits with Child in which she picks Child up in the

morning and goes home. Id. at 242. She makes lunch for Child and they eat

and play before going out, returning for bath time before Mother returns Child

to her foster parents. Id.

      Father testified that Child always smiles when she sees him and is happy

to see him. Id. at 220. Father cooks for Child, and he also reads to her. Id.

at 220.

      Consistent with the foregoing, Dr. O’Hara opined that Child interacted

well with Parents, and would suffer “some psychological detriment” from

termination; however, he also opined that the detriment would be mitigated

by Child’s relationship with her foster parents, who demonstrated “very good

parenting skills” and with whom Child has a secure relationship. Id. at 112-

13, 144. Further, Dr. O’Hara noted that Child was interactive, engaging, calm,

and relaxed with her foster parents. Id. at 113-14.

      The testimony credited by the trial court support’s its conclusion that it

would best serve the needs and welfare of Child to involuntarily terminate

Parents’ parental rights pursuant to Section 2511(b). Contrary to Parents’

arguments, the court considered Child’s bond with Parents, as well as Child’s

relationship with her foster parents. Preserving Parents’ parental rights would

serve only to deny Child the permanence and stability to which she is entitled.

See In re Adoption of C.D.R., 111 A.3d at 1220 (“Clearly, it would not be


                                    - 23 -
J-S55014-19 & J-S55015-19


in [the child’s] best interest for his life to remain on hold indefinitely in hopes

that Mother will one day be able to act as his parent.”). See also Trial Court

Opinion, 6/20/19, at 21-22 (“the evidence established that termination will .

. . provide [Child] with much needed stability and permanence at her young

age . . .”.   Accordingly, the trial court did not err in terminating Parents’

parental rights to Child pursuant to Section 2511(a)(2) and (b).

      Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/06/19




                                      - 24 -